UNITED STATES COURT OF APPEALS
     FOR THE THIRD CIRCUIT
             ______

            No. 10-1833
              ______

   UNITED STATES OF AMERICA

                 v.

          JOSE J. LOPEZ,
               a/k/a
       JOSE LOPEZ-JIMENEZ

           Jose J. Lopez,

                  Appellant
              ______

            No. 10-2415
              ______

   UNITED STATES OF AMERICA

                 v.

        PEDRO ESPARZA-DIAZ,
 also known as JUAN DIAZ OSEGERA,
 also known as JUAN ESPARZA-DIAZ,
    also known as JUAN TRUJILLO,
     also known as JUAN SANCHEZ

        Pedro Esparza-Diaz,

                  Appellant
              ______

            No. 10-2518
              ______

   UNITED STATES OF AMERICA

                 v.
                    PEDRO MANUEL ARRELUCEA-ZAMUDIO,

                                            Appellant
                                        ______

                                      No. 10-2519
                                        ______

                          UNITED STATES OF AMERICA

                                           v.

                         SILVESTRE BRITO-HERNANDEZ,

                                            Appellant
                                        ______

                  On Appeal from the United States District Court
                            for the District of New Jersey
                (D.C. Nos. 3-09-cr-00623-001, 1-09-cr-00449-001,
                    1-08-cr-00136-001 and 1-08-cr-00711-001)
                   District Judges: Honorable Garrett E. Brown,
             Honorable Robert B. Kugler and Honorable Renee M. Bumb
                                        ______

                             Argued April 15, 2011
              Before: FISHER, JORDAN and COWEN, Circuit Judges.
                                   ______

                          ORDER AMENDING OPINION

       IT IS HEREBY ORDERED that the opinion in the above case, filed June 16,
2011, be amended as follows:

      Page 3, the description of counsel for appellant, Jose J. Lopez, which read:
            Lisa Van Hoeck
            Office of Federal Public Defender
            22 South Clinton Avenue
            Station Plaza #4, 4th Floor
            Trenton, NJ 08609
                    Counsel for Appellant,
                    Jose J. Lopez

                                            2
         shall read:
                 Lisa Van Hoeck (Argued)
                 Office of Federal Public Defender
                 22 South Clinton Avenue
                 Station Plaza #4, 4th Floor
                 Trenton, NJ 08609
                        Counsel for Appellant,
                        Jose J. Lopez

                                           By the Court,



                                           /s/ D. Michael Fisher
                                           Circuit Judge
Dated:         June 30, 2011




                                              3